PER CURIAM.
Appellant, United Investments Limited Partnership, appeals from a partial summary judgement in favor of appellee, Professional Savings Bank, on appellee’s action to foreclose on two mortgages. Appellant also seeks to set aside the foreclosure sale of the property secured by the mortgages.
We rule the trial court erred in entering the partial summary judgment because we find that disputed issues of material fact remain, precluding the partial summary judgment. Moore v. Morris, 475 So.2d 666 (Fla.1985); Braidi Trading Company v. Anthony R. Abraham Enterprises, Inc., 469 So.2d 955 (Fla. 3d DCA 1985); Mejiah v. Rodriguez, 342 So.2d 1066 (Fla. 3d DCA 1977). The trial court also erred in permitting the foreclosure sale to proceed without having ruled upon appellant’s motion for rehearing. Wollman v. Levy, 489 So.2d 1239 (Fla. 3d DCA 1986).
Accordingly, the partial summary judgment of foreclosure is reversed, and the cause is remanded with directions to set *371aside the foreclosure sale, and for further proceedings consistent with this opinion.